Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, III et al. (US Pub. 2022/0129571) in view of Osborn et al. (US Pub. 2014/0068220) in further view of Ohno (US Pub. 2015/0100822).
Regarding independent claims 1, 8 and 9, O’Brien III discloses an information processing apparatus comprising: 
a first memory ([0108] first memory device); 
a second memory ([0108] second memory device); and 
a processor (Fig.1: processor 102) configured to: 
change a data write destination from the first memory to the second memory when a write speed of data on the first memory becomes less than a speed threshold value ([0108]: the enabling and disabling of devices and/or device functionality to provide more efficient application provisioning may include determining that first memory device(s) and/or first memory space being used by a first computing system to provide an application during a first runtime operated below a speed threshold and, in response, access for the first computing system to the first memory device(s) and/or first memory space may be disabled, while access for the first computing system to second memory device(s) and/or second memory space that operate at higher speeds may be enabled and subsequently utilized by the first computing system to provide the application.).
However, O’Brien III does not specifically teach a processor configured to: perform an optimization process on the first memory in a state where the data write destination is the second memory, the optimization process optimizing a state of the first memory in such a manner as to restore the write speed of data on the first memory.
Osborn teaches a processor configured to: perform an optimization process on the first memory in a state where the data write destination is the second memory, the optimization process optimizing a state of the first memory in such a manner as to restore the write speed of data on the first memory ([0006]: Certain aspects and embodiments of the invention provide a hardware based memory allocation system with directly connected memory to optimize (i.e., improve under certain conditions) the allocation and transfer of data to and from memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimizing the allocation and transfer of data to and from memory, as taught by Osborn into the device access control system of O’Brien III, because it would have been to improve overall speed, reliability and performance of computer system. 
O’Brien and Osborn do not specifically teach performing an optimization process on the first memory after the data write destination is changed from the first memory to the second memory.
However, Ohno teaches performing an optimization process on the first memory ([0071]: the file system control unit 42 updates control information of a data block  The control information of the data block includes identification information of the storage media unit 21 and location information in the storage media unit 21) after the data write destination is changed from the first memory to the second memory ([0071]: When a file write destination is changed by data relocation described in [0072].   [0072]: The write destination SSD determination control unit 43 performs determination control of the SSD 212 which becomes the data write destination. The data relocation control unit 44 performs relocation control of write object data. The SSD failed state determination control unit 45 performs failure determination of the SSD 212. The storage medium replacement control unit 47 replaces the SSD 212 (data disk) determined to have failed by the SSD failed state determination control unit 45 with a replacement SSD 212 (spare disk).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the file system control unit, as taught by Ohno into the device access control system of O’Brien III as modified by Osborn, in order to  manage and control files to be stored in the storage media unit.
Regarding claim 2, O’Brien III teaches wherein the processor is configured to change the data write destination from the second memory to the first memory after completing the optimization process (Fig.5 and [0064]: access for an application to devices and/or device functionality may be enabled or disabled prior to or during computing system initialization operations, and then that device and/or device functionality access may be modified during computing system runtime based on the changing requirements of that application (e.g., to enable device/device functionality access if it was disabled and is now needed by the application, or to disable device/device functionality access if it was enabled and is no longer needed by the application). ).
Regarding claim 3, O’Brien III teaches after the data write destination is changed from the first memory to the second memory and writing of a data set on the second memory is started, the processor is configured not to change the data write destination from the second memory to the first memory during an execution of a write process of the data set ([0108] Similarly, it is determined that more efficient or otherwise more appropriate second devices and/or second device functionality is available for provisioning an application, that application may be “moved” to those second devices and/or that second device functionality by enabling access by the computing system providing that application to those second devices and/or that second device functionality, and disabling access to the first devices and/or first device functionality that was being used to provision that application).
Regarding claim 4, O’Brien III teaches wherein the processor is configured not to change the data write destination from the first memory to the second memory during an execution of a write process of a data set on the first memory (Fig.5 and [0064]: access for an application to devices and/or device functionality may be enabled or disabled prior to or during computing system initialization operations, and then that device and/or device functionality access may be modified during computing system runtime based on the changing requirements of that application (e.g., to enable device/device functionality access if it was disabled and is now needed by the application, or to disable device/device functionality access if it was enabled and is no longer needed by the application). ).
Regarding claim 7, O’Brien III teaches wherein the processor is configured to: perform a process in response to a process instruction input to the information processing apparatus; and change a data write destination pertaining to the process instruction input to the information processing apparatus from the first memory to the second memory when the write speed of data on the first memory becomes less than the speed threshold value ([0108]: the enabling and disabling of devices and/or device functionality to provide more efficient application provisioning may include determining that first memory device(s) and/or first memory space being used by a first computing system to provide an application during a first runtime operated below a speed threshold and, in response, access for the first computing system to the first memory device(s) and/or first memory space may be disabled, while access for the first computing system to second memory device(s) and/or second memory space that operate at higher speeds may be enabled and subsequently utilized by the first computing system to provide the application.).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 5 identifies the distinct features “wherein the second memory is one of a plurality of second memories, the plurality of second memories includes a second memory having a service life for writing and a second memory having no service life for writing, and when the write speed of data on the first memory becomes less than the speed threshold value, the processor is configured to select the data write destination after the change from the plurality of second memories by giving priority to the second memory having no service life for writing over the second memory having a service life for writing", which are not taught or suggested by the prior art of records.
Claims 5 and 6 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 5 and 6 are hereby allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135